Title: From James Madison to Thomas Jefferson, 24 June 1792
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Orange June 24. 92.
Since my last I have had the pleasure of your two letters of the 10. & 17. inst. The latter has but just come to hand, and I can not say any thing as to the legal arrangement of the Cutters.
We have had very seasonable weather of late in this quarter. I understand it has been less so farther South. How Albemarle & Bedford have fared I can not tell. Notwithstanding the good weather the very latter wheat is injured, in some instances very much, by the rust. Below, the injury is much complained of. In general in our region the harvest will be great.
Shelby is Govr. of Kentucky. The Senate does credit to the mode of choice. The elite of the Country compose it. A partial list of the House of Delegates also looks pretty well. The appointments to Congs. had not taken place, nor is any further aid given to conjectures.
The error in the sum left for Irwine proceeded either from myself or the young gentleman at Carlisle, I can not say which. I thank you for correcting it. If Leiper shd. lodge money in your hands as I left word, you will replace the 10 dollars advanced. I write in a hurry to catch a very safe conveyance to Fredg. Yrs. always & affly.
Js. Madison J⟨r.⟩
